DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-3, 7, 9-14 and 19-20.
Applicant’s arguments in view of the claim and specification amendments, see pages 4-5 of the Remarks, filed March 14, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections of the drawings has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see pages 4-5 of the Remarks, filed March 14, 2021, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed March 14, 2021, with respect to the claim objections have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed March 14, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claim 20 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 20 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed March 14, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-3, 7, 9-14, and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-3, 7, 9-14, and 19-20 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Elliot on April 2, 2021.
The application has been amended as follows: 
	Claim 4, Line 31, “a gap” is deleted and replaced with –the gap--
Claim 5, Line 2, “a gap” is deleted and replaced with –the gap—
Claim 6, Line 2, “a gap” is deleted and replaced with –the gap—

Allowable Subject Matter
Claims 4-6, 8, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Yoshinaga (JP 2007298051) in view of Hennecke (WO 2019096582 A1) in further view of Barclay (US 4557637 A), Coors (US 8662343 B1), and Renze (WO 2014057390 A1).
Regarding Claim 4:
Yoshinaga discloses a high pressure gas storage system that has:
a. providing a gas storage tank (1, Figure 1, the high pressure gas container is the pressure vessel), wherein the gas storage tank has an inner surface (2, Figure 1), an outer surface (3, Figure 1), a proximal end (See Annotated Figure 1 below), a distal end (See Annotated Figure 1 below), and a midpoint (See Annotated Figure 1 below) between the proximal end and the distal end; 
c. providing a feed gas (Paragraph [0013]); and

	Yoshinaga does not disclose:
b. providing a stored gas, wherein the stored gas is contained inside the gas storage tank; 
d. providing a Coanda nozzle to inject the feed gas into the gas storage tank, wherein the Coanda nozzle is effectively connected to the proximal end of the gas storage tank; 
e. injecting the feed gas into the gas storage tank through the Coanda nozzle; 
f. using the Coanda nozzle to direct the feed gas along a curved surface of the Coanda nozzle, wherein a Coanda effect causes the feed gas to flow along the inner surface of the gas storage tank; 
g. providing a gas mixing zone at the proximal end of the gas storage tank that is in fluid communication with the feed gas; 
h. entraining the stored gas with the feed gas in the gas mixing zone to form a mixed gas using inertia of the feed gas that is flowing under influence of the Coanda effect to direct the mixed gas to flow along the inner surface of the gas storage tank;
i. transferring heat from the mixed gas to the gas storage tank;
j. providing a phase change material along the inner surface of the gas storage tank;
k. transferring heat from the flowing gas to the phase change material;
l. providing an inner liner and providing a gap, wherein the inner liner is positioned inside the gas storage tank such that it forms the gap between the inner surface of the gas storage tank and the inner liner, wherein the mixed gas flows through the gap; and, 

	Hennecke teaches a method for filling a high pressure gas accumulator that has:
b. providing a stored gas, wherein the stored gas is contained inside the gas storage tank (Paragraph [0021]); 
d. providing a Coanda nozzle to inject the feed gas into the gas storage tank (Paragraph [0021]), wherein the Coanda nozzle is effectively connected to the proximal end of the gas storage tank (Paragraph [0020]); 
e. injecting the feed gas into the gas storage tank through the Coanda nozzle (Paragraph [0021]); 
g. providing a gas mixing zone at the proximal end of the gas storage tank that is in fluid communication with the feed gas (See Annotated Figure 1 below); and
h. entraining the stored gas with the feed gas in the gas mixing zone to form a mixed gas using inertia of the feed gas that is flowing under influence of the Coanda effect to direct the mixed gas to flow along the inner surface of the gas storage tank (Paragraph [0021], the gas in the gas storage tank is mixed with the gas that is provided to the Coanda nozzle to then flow along the wall of the gas storage tank).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga to include providing a stored gas, providing the Coanda nozzle, injecting a feed gas into the gas storage tank, providing a mixing zone, and entraining the stored gas with the feed gas in the gas mixing zone as taught by Hennecke with the motivation to intensify the effect of accelerating gas to obtain a targeted flow and to not have to pre-cool the gas coming into the tank. 
Yoshinaga and Hennecke do not teach:
f. using the Coanda nozzle to direct the feed gas along a curved surface of the Coanda nozzle, wherein a Coanda effect causes the feed gas to flow along the inner surface of the gas storage tank; and
i. transferring heat from the mixed gas to the gas storage tank;
j. providing a phase change material along the inner surface of the gas storage tank; and, 
k. transferring heat from the flowing gas to the phase change material;
l. providing an inner liner and providing a gap, wherein the inner liner is positioned inside the gas storage tank such that it forms the gap between the inner surface of the gas storage tank and the inner liner, wherein the mixed gas flows through the gap; and, 
wherein providing the inner liner provides the gap for the mixed gas to flow through that is continuous form the proximal end to at least 15% of a length form the proximal end to the distal end of the gas storage tank. 
	Barclay teaches a solids transfer system that has:
f. using the Coanda nozzle (Column 3, Lines 3-14) to direct the feed gas along a curved surface of the Coanda nozzle (9, Figure 1 and Column 3, Lines 3-8, the surface is curved), wherein a Coanda effect causes the feed gas to flow along the inner surface of the gas tube (Column 3, Lines 3-14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga and Hennecke to include wherein the Coanda nozzle comprises a curved surface capable of directing feed gas that is injected into the tube along the inner surface as taught by Barclay with the motivation to produce a swirling cone of air for better distribution. 
Yoshinaga, Hennecke, and Barclay do not teach:
i. transferring heat from the mixed gas to the gas storage tank;
j. providing a phase change material along the inner surface of the gas storage tank; 
k. transferring heat from the flowing gas to the phase change material;
l. providing an inner liner and providing a gap, wherein the inner liner is positioned inside the gas storage tank such that it forms the gap between the inner surface of the gas storage tank and the inner liner, wherein the mixed gas flows through the gap; and, 
wherein providing the inner liner provides the gap for the mixed gas to flow through that is continuous form the proximal end to at least 15% of a length form the proximal end to the distal end of the gas storage tank. 
	Coors teaches a pressure vessel that has:
i. transferring heat from the gas to the gas storage tank (Abstract and Column 7, Lines 7-11);
j. providing a phase change material along the inner surface of the gas storage tank (Column 5, Lines 50-53 and Column 7, Lines 7-11); and, 
k. transferring heat from the flowing gas to the phase change material (Abstract and Column 7, Lines 7-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga, Hennecke, and Barclay to include transferring heat form the gas to the gas storage tank, a phase change material on the inner surface of the gas storage tank, providing a phase change material along the inner surface of the gas storage tank, and transferring heat from the flowing gas to the phase change material as taught by Coors with the motivation to increase the volume of gas that the tank can be filled during the filling process. It also would have been obvious that the liner in Coors which 
Yoshinaga, Hennecke, Barclay, and Coors do not teach:
l. providing an inner liner and providing a gap, wherein the inner liner is positioned inside the gas storage tank such that it forms the gap between the inner surface of the gas storage tank and the inner liner, wherein the mixed gas flows through the gap; and, 
wherein providing the inner liner provides the gap for the mixed gas to flow through that is continuous form the proximal end to at least 15% of a length form the proximal end to the distal end of the gas storage tank. 
	Renze teaches a sorption store for storing gaseous substances that has:
l. providing an inner liner (15, Figure 1, the separating element is the inner liner) and providing a gap (31, Figure 1, the compartment is the gap), wherein the inner liner (15, Figure 1) is positioned inside the gas storage tank (10, Figure 1) such that it forms the gap (31, Figure 1) between the inner surface of the gas storage tank and the inner liner (Figure 1, the gap is between the walls of the gas storage tank (10) and the inner liner (15)), wherein the mixed gas flows through the gap (Page 10, Lines 29-34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga, Hennecke, Coors, and Barclay to include providing an inner liner and providing a gap, wherein the inner liner is positioned inside the gas storage tank such that it forms the gap between the inner surface of the gas storage tank and the inner liner, wherein the mixed gas flows through the gap as taught by Renze with the motivation to circulate the gas that is filled into the gas storage tank. 



(Annotated by Examiner)

    PNG
    media_image1.png
    932
    1000
    media_image1.png
    Greyscale


Hennecke, Figure 1
(Annotated by Examiner)

    PNG
    media_image2.png
    668
    989
    media_image2.png
    Greyscale

	The prior art fails, does not disclose or make obvious:


The description of gas storage tank, a stored gas, a feed gas, a Coanda nozzle, injecting the feed gas through the Coanda nozzle, a gas mixing zone, transferring heat from the mixed gas to the gas storage tank, providing a phase change material along the inner surface of the gas storage tank, transferring heat from the flowing gas to the phase change material, an inner liner, a gap, and the inner liner provides the gap for mixed gas to flow through that is continuous from the proximal end to at least 15% of a length from the proximal end to the distal end of the gas storage tank, in context of the present application and all other limitations of claim 4, in context of the present application and all other limitations of claim 4, defines a configuration that is not anticipated and not obvious over the prior art of record. 

The closest pieces of prior art are Yoshinaga in view of Hennecke in further view of Barclay and Renze.
Regarding Claim 15:
Yoshinaga discloses a high pressure gas storage system that has:
A gas storage tank comprising a pressure vessel (1, Figure 1, the high pressure gas container is the pressure vessel), an inner surface (2, Figure 1), an outer surface (3, Figure 1), a proximal end (See Annotated Figure 1 below), a distal end (See Annotated Figure 1 below) and a midpoint (See Annotated Figure 1 below) between the proximal end and the distal end; and, 
a nozzle (6, Figure 1, the valve is the nozzle), wherein the nozzle (6, Figure 1) is operably connected to the gas storage tank (1, Figure 1) at the proximal end (See Annotated Figure 1 
	Yoshinaga does not disclose:
A Coanda nozzle, wherein the Coanda nozzle is operably connected to the gas storage tank at the proximal end, and wherein the Coanda nozzle comprises a curved surface capable of directing feed gas that is injected into the gas storage tank along the inner surface of the gas storage tank; 
an inner liner, wherein the inner liner is positioned inside the gas storage tank such that it forms a gap that injected gas can flow through, the gap being located between the inner surface of the gas storage tank and the inner liner;
wherein the inner liner comprises an orifice that defines a mixing zone adjacent to the Coanda nozzle, wherein the mixing zone can operably mix feed gas with gas inside the gas storage tank;
wherein the inner liner extends form the proximal end of the gas storage tank to at least 15% of a distance from the proximal end to the distal end. 
	Hennecke teaches a method for filling a high pressure gas accumulator that has:
A Coanda nozzle (2, Figure 1 and Paragraph [0020]), wherein the Coanda nozzle (2, Figure 1) is operably connected to the gas storage tank (Paragraph [0020]) at the proximal end (Figure 1, the Coanda nozzle (2) is connected at the proximal end);
an orifice (See Annotated Figure 1 below) that defines a mixing zone adjacent to the Coanda nozzle (Paragraph [0020]), wherein the mixing zone can operably mix feed gas with the gas inside the storage tank (Paragraph [0021]).

	Yoshinaga and Hennecke do not teach:
Wherein the Coanda nozzle comprises a curved surface capable of directing feed gas that is injected into the gas storage tank along the inner surface of the gas storage tank;
an inner liner, wherein the inner liner is positioned inside the gas storage tank such that it forms a gap that injected gas can flow through, the gap being located between the inner surface of the gas storage tank and the inner liner;
wherein the inner liner extends form the proximal end of the gas storage tank to at least 15% of a distance from the proximal end to the distal end. 
	Barclay teaches a solids transfer system that has:
Wherein the Coanda nozzle (Column 3, Lines 3-14) comprises a curved surface (9, Figure 1 and Column 3, Lines 3-8, the surface is curved) capable of directing feed gas that is injected into the tube along the inner surface (Column 3, Lines 3-14). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga and Hennecke to include wherein the Coanda nozzle comprises a curved surface capable of directing feed gas that is injected into the tube along the inner surface as taught by Barclay with the motivation to produce a swirling cone of air for better distribution. 
Yoshinaga, Hennecke, and Barclay do not teach:
An inner liner, wherein the inner liner is positioned inside the gas storage tank such that it forms a gap that injected gas can flow through, the gap being located between the inner surface of the gas storage tank and the inner liner;
wherein the inner liner comprises an orifice that defines a mixing zone adjacent to the Coanda nozzle, wherein the mixing zone can operably mix feed gas with gas inside the gas storage tank; 
wherein the inner liner extends form the proximal end of the gas storage tank to at least 15% of a distance from the proximal end to the distal end. 
Renze teaches a sorption store for storing gaseous substances that has:
An inner liner (15, Figure 1, the separating element is the inner liner), wherein the inner liner (15, Figure 1) is positioned inside the gas storage tank (10, Figure 1) such that it forms a gap (31, Figure 1, the compartment is the gap) that injected gas can flow through (Page 10, Lines 29-34), the gap (31, Figure 1) being located between the inner surface of the gas storage tank and the inner liner (Figure 1, the gap is between the walls of the gas storage tank (10) and the inner liner (15)); 
wherein the inner liner (15, Figure 1) comprises an orifice that defines a mixing zone (35, Figure 1, the common space is the mixing zone) adjacent to the deflecting element (22, Figure 1), wherein the mixing zone (35, Figure 1) can operably mix feed gas with gas inside the gas storage tank (Page 10, Lines 29-34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshinaga, Hennecke, and Barclay to include further comprising an inner liner, wherein the inner liner is positioned inside the gas storage tank such that it forms a gap that injected gas can flow through, the gap being located 
Yoshinaga, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    932
    1000
    media_image1.png
    Greyscale

Hennecke, Figure 1
(Annotated by Examiner)

    PNG
    media_image3.png
    668
    989
    media_image3.png
    Greyscale


	The prior art fails, does not disclose or make obvious:
Wherein the inner liner extends form the proximal end of the gas storage tank to at least 15% of a distance from the proximal end to the distal end. 

The description of gas storage tank, a Coanda nozzle, an inner liner, a gap, an orifice, a mixing zone, a feed gas, and the inner liner extends from the proximal end to at least 15% of a distance from the proximal end to the distal end, in context of the present application and all other limitations of claim 15, in context of the present application and all other limitations of claim 15, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coors 2 (US 9897255 B2) teaches a pressure vessel that has an inner liner made of phase changing material that dissipates the heat of the flowing gas. 
	Chiara (US 9903355 B2) teaches a method and system for multi-stage compression of a gas that has a Coanda nozzle with a curved surface. 

	Stahl (DE 102014209921 A1) teaches a pressure vessel that has an inner liner and the mixing of gas.
	Schumacher (DE 950026 C) teaches a method and device for treating gases that has a nozzle, the circulation of fluid, and a tank. 
	Friedlmeier (US 20100155404 A1) teaches a high-pressure gas tank that has an inner liner, a midpoint, a distal end, a proximal end, and a nozzle that directs gas along the inner surface of the gas tank. 
	Porteous (US 2023696 A) teaches a nozzle for burning comminuted coal that has nozzles that guide fuel and air along the surface of the housing.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753